 SCHIAVONE CONSTRUCTION CO.Schiavone Construction Company and Local 37,Bricklayers and Allied Craftsmen, AFL-CIO. Case22-CA-6987May 9, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn January 12, 1977, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge3andto adopt his recommended Order, as modifiedherein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Schiavone Construction Company, Parsippany,New Jersey, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, restrain-ing, or coercing its employees in exercising theirrights under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, Member Walther adopts theAdministrative Law Judge's finding that the instant proceeding is notappropriate for deferral to arbitration.3 Although the issue of deferral to arbitration is not before us. absentexceptions to the Administrative Law Judge's finding in this regard,Members Jenkins and Murphy would not have deferred the instant disputein any event. See Member Jenkins' dissent in Collyer Insulated Wire, A Gulfand Western Systems Co., 192 NLRB 837 (1971), and its progeny, andMember Murphy's concurring opinion in General American TransportationCorporation, 228 NLRB 808 (1977).4 As the Administrative Law Judge found that Respondent violated Sec.8(a)(3) and (1) of the Act by discharging employee Andrew Koleszar, we229 NLRB No. 85shall issue the broad cease-and-desist order appropriate in such circum-stances.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or discriminate in anyother manner against shop stewards of Bricklay-ers Local 37 for protesting in regard to Local 37'swork assignments or for otherwise seeing-inaccordance with our agreements with Local 37-that the terms and conditions of the agreementsare carried out.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in exercis-ing their rights under the National Labor Rela-tions Act, as amended.WE WILL offer Andrew Koleszar reinstatementto his former job or, if that job no longer exists, toa substantially equivalent position, without preju-dice to his seniority or other rights and privileges,and WE WILL make him whole for any loss ofearnings suffered as a result of the discriminationagainst him.SCHIAVONECONSTRUCTION COMPANYDECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Uponcharges filed by Local 37, a complaint issued by theGeneral Counsel, and an answer filed by Respondent, ahearing was held on October 6, 1976, in Newark, NewJersey.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a New Jersey corporation engaged as acontractor in the building and construction industry inNew Jersey. I find, as the parties agree, that Respondent isan employer within Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDLocal 37, Bricklayers and Allied Craftsmen, AFL-CIO,is a labor organization within Section 2(5) of the Act.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESThis case concerns the discharge of Andrew Koleszar atRespondent's construction site in Parsippany, New Jersey.This was a "union" job, and among the participatingunions were Laborers Local 472 (Laborers InternationalUnion, AFL-CIO) and Bricklayers Local 37. Respondent,at all material times, had a collective-bargaining agreementwith Local 37 covering all employees within Local 37'stradeline jurisdiction as described in the agreement.Because of conflicting jurisdictional claims between Locals37 and 472, Respondent and both locals entered into anarrangement whereby masonry work below ground levelwould be divided equally between Locals 37 and 472 andall above-ground work would be assigned to Local 37. Aseries of problems concerning the division of work betweenthese two locals arose both before and after the parties'arrangement. (It should be noted, at the outset, that theGeneral Counsel does not contend that Respondentfavored either local in making work assignments.)Koleszar came to the job as a mason and cement finisherin July 1975, and the next month he was appointed Local37's shop steward by Patrick Ciardi, the Local businessagent. He performed the usual functions of a job steward,tand in this connection he made frequent complaints,generally to the general labor foreman, John Saltarelli, thatLocal 472 was doing Local 37's agreed-upon work.According to the credible testimony of Koleszar andCiardi, Koleszar called Ciardi to the jobsite two or threetimes a week in connection with these matters.On an occasion in December 1975, Ciardi was on thejobsite talking to Koleszar when they were approached bySaltarelli who asked if Ciardi had a problem. Ciardi said hedid, and Saltarelli told Ciardi to see Ken Ryman, the fieldsuperintendent, and to take Koleszar with him. Koleszarwas laid off a half hour later. Ciardi immediately calledRyman and explained that he (Ciardi) believed Koleszarhad been laid off because of Ciardi's confrontation withSaltarelli earlier that day. Ryman agreed that Koleszarcould return to work, which he did.In the winter and spring of 1976, Koleszar continued hiscomplaints concerning Local 37's work assignments. Hislast complaint was on May 13, the day before he was fired.I Respondent's contract with Local 37 provides, in part, as follows:ARTICLE XXXIVShop Steward34-1. The business representative of the Local Union or DistrictCouncil having supervision over the job shall appoint a competentjourneyman as shop steward on each job. His employment may beterminated by the Employer after a review of complaint against himbetween the Employer and the business representative, if both agree.The shop steward shall only take the necessary time to perform hisduties. There shall be no nonworking shop steward, and the shopsteward shall not be permitted to leave the jobsite for the performanceof his duties unless by the consent of the Employer. The shop stewardshall have no authority to call any strike or stoppage of work or tomake any Agreement which changes, modifies or alters any of the termsand conditions set forth in this Agreement.34-2. The shop steward shall collect all work dues and be requiredto fill out a weekly shop steward report with names and numbers of allOn that day, Koleszar saw several concrete trucks enter thejobsite and he asked his foreman, Joseph Tillyer, if Local37 men would be covering the pour. Tillyer replied thatKoleszar was the steward and should "find out yourself."Koleszar then sought to ascertain from Saltarelli whetherany Local 37 men would be covering the pour and heasserted that a Local 37 man was entitled to be so assigned;Saltarelli replied that no such employee was assigned, andhe angrily told Koleszar to call Ciardi if Koleszar was notsatisfied. (Saltarelli subsequently assigned a Local 37member to the pour.) Superintendent Ryman came up toKoleszar at the time and asked whether Koleszar had anyproblems. Koleszar said he had none, whereupon Rymanstated, "you know you will go down the road like before."This was an obvious reference to Koleszar's above-men-tioned layoff in December.The following morning passed without incident. Koles-zar was working that afternoon with two other masonswhen Saltarelli gave him another assignment on the jobsite.Saltarelli testified, in effect, that he could not find Koleszarfor 30 minutes after having given Koleszar the otherassignment and that he eventually saw Koleszar conversingwith an employee of a subcontractor on the project.Koleszar had meanwhile completed the assignment withinthe mentioned 30-minute period. Saltarelli testified that hethen told Ryman that Koleszar "has to go. He is justdisrupting me as far as running the job." Ryman thereuponterminated Koleszar with the explanation, according toKoleszar's unrefuted testimony, that "you make trouble onthe job."Respondent contends that it discharged Koleszar for"not doing his work as a cement finisher," for "wanderingaround the job," and for "conversing with other people,"and that none of these items related to the performance ofhis steward functions.Saltarelli testified that Koleszar was often away from hisjob, that he did not produce a sufficient quantity of work,and that he "was definitely holding up the job as well asdisrupting the labor personnel which really had nothing todo with him." One example of "disruptive" conduct,according to Saltarelli, was "if he came to me with acomplaint that he saw such and such was being done by472 and that required a mason, well that was disruptive ifmen on his job and amount paid by each man. The shop steward shallfill out welfare reports weekly. The shop steward shall take necessarytime to perform his duties.34-3. The shop steward shall see to it that the terms andconditions of this Agreement are carried out.34-4. The shop steward shall see to it that proper scaffolds of alltypes are in safe working order.34-5. In the event of emergency. difficulties on the job, the shopsteward shall be required to notify the business representative of theLocal Union.ARTICLE XXXVAssignment of WorkThe Employer agrees to assign to the classes of employees coveredhereunder all work and services which he may contract to performwithin the territorial jurisdiction covered by this Agreement inconnection with the traditional work jurisdiction of the trowel trades.516 SCHIAVONE CONSTRUCTION CO.that job only calls for one man, how do you split it up fifty-fifty?"Joseph Tillyer, Koleszar's immediate foreman, hadnothing to do with Koleszar's discharge. While testifyingthat he had no complaints of his own about Koleszar or thequality of his work, Tillyer also testified that Saltarelli hadcomplained to him "on more than one occasion" thatKoleszar took too long on job assignments and wanderedabout too much. According to Tillyer, Saltarelli remarkedon the occasion of the cement pouring incident on May 13,that Koleszar was "breaking my balls." Ryman also madea similar comment that day, according to Tillyer, andRyman had told Tillyer on several occasions that Ryman"wish I [Ryman] could get rid of him [Koleszar]."Foreman Tillyer attributed Ryman's "wish" to the fact thatKoleszar "was complaining about the division of theassignment of work between Local 37 and Local 472."Tillyer further testified that there was a "big uproar" everytime Ciardi was summoned to the job by Koleszar and thatit was on such occasions that Ryman "wished" he knew"how to get rid of[Koleszar]."Resolution of IssuesBefore addressing the merits of the case, there is apreliminary matter to be considered. This stems fromRespondent's Collyer2contention that Koleszar's dischargeshould be handled under the grievance-arbitration provi-sions of Local 37's contract with Respondent rather than inan unfair labor practices proceeding. The contract doesprovide that "all questions or grievances involving theinterpretation and application of this Agreement" shall beresolved under prescribed grievance-arbitration proce-dures, and these provisions are clearly applicable to theKoleszar discharge.The deferral policy under Collyer is discretionary. Andthe Board has held, as the General Counsel contends, thatdeferral is inappropriate where, as here, the gravamen of acomplaint is retaliation or discrimination for use ofcontractual grievance procedure. Nissan Motor Corporationin U.S.A., 226 NLRB 397 (1976); Wabash Asphalt Compa-ny, Inc., 224 NLRB 820 (1976); Morrison-Knudsen Compa-ny, Inc., 213 NLRB 280, 286-288 (1974); Joseph T. Ryerson& Sons, Inc., 199 NLRB 461 (1972). 1 accordingly rejectRespondent's Collyer contention.Recapitulation of the facts and circumstances is unneces-sary in finding, as I do, that Respondent terminatedKoleszar because he became a thorn in its side by hisconstant vigilance in seeking to protect Local 37's workjurisdiction under both the collective-bargaining agreementand the work distribution arrangement. If this was not thesole cause, it was at least a substantial contributing reasonfor his termination. See Henry M. Hald High SchoolAssociation, 216 NLRB 480, 484 (1975). This is not to saythat Koleszar was right whenever he protested or inquiredabout a work assignment or even that he was ever right -and I do not address such issue for it is not germane.2 Collyer Insulated Wire, 192 NLRB 837 (1971), enunciated a policy ofdeferring to grievance-arbitration procedures established in a collective-bargaining agreement where an alleged violation of the Act might also be analleged breach of the agreement.: In the event no exceptions are filed as provided by Sec. 102.46 of theDiversified Industries, a Division of Independent StaveCompany, 208 NLRB 233, 238 (1974). Nor is it relevant thatRespondent's annoyance with Koleszar might be deemed areasonable reaction. The short of the matter is that unionsteward Koleszar's active prosecution of Local 37'scontract rights is protected activity under the Act and thatRespondent violated Section 8(a)(1) and (3) of the Act inits effort to rid itself of Koleszar for such reason. Morrison-Knudsen Co., supra, 290; Diversified Industries, supra, 238-239; Nissan Motor Corp., supra.CONCLUSIONS OF LAW1. Respondent is an employer within Section 2(6) and(7) of the Act.2. Local 37 is a labor organization within Section 2(5)of the Act.3. By discharging Andrew Koleszar on May 14, 1976,Respondent has violated Section 8(a)(X) and (3) of the Act,and such violations affect commerce within Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(aXl) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action, including reinstatingand making whole Koleszar in order to effectuate thepolicies of the Act. All backpay computations shall be inaccordance with F. W. Woolworth Company, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER3Respondent, Schiavone Construction Company, Parsip-pany, New Jersey, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discharging or discriminating in any other manneragainst shop stewards of Local 37, Bricklayers and AlliedCraftsmen, AFL-CIO, for protesting in regard to workassignments affecting Local 37 or for otherwise seeing -inaccordance with Respondent's Agreement with Local 37 -that the terms and conditions of the Agreements arecarried out.(b) In any like or related manner interfering with,restraining, or coercing its employees in exercising theirrights under Section 7 of the Act.2. Take the following affirmative action:(a) Offer to Andrew Koleszar reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position at its Parsippany, New Jersey, project,without prejudice to his seniority or other rights andRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges, and make him whole as set forth in "TheRemedy" section, above, for any loss of earnings sufferedas a result of the discrimination against him.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this Order.(c) Post at its Parsippany project copies of the attachednotice marked Appendix."4Copies of said notice, on forms4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantprovided by the Regional Director for Region 22, afterbeing duly signed by Respondent representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Resonable steps shall betaken by Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."518